27 So. 3d 272 (2010)
In re Allen V. DAVIS.
No. 2009-B-2815.
Supreme Court of Louisiana.
February 12, 2010.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.[*]
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent had an associate in his law firm notarize an act of sale *273 without first ascertaining the authenticity of the signatures, which resulted in actual harm. Prior to the institution of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted, and that Allen V. Davis, Louisiana Bar Roll number 29822, be and hereby is publicly reprimanded.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.